Citation Nr: 9935007	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  99-21 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 decision by the 
RO.


FINDING OF FACT

No competent evidence has been presented to link a current 
left knee disorder to service.


CONCLUSION OF LAW

The claim of service connection for a left knee disorder is 
not well grounded.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran concedes that he had a left knee disorder prior 
to service, but says that the condition was aggravated by his 
period of active military duty.  He says he injured his left 
knee in 1966 while training at Fort Benning, Georgia, that he 
was placed in traction for approximately two weeks, and that 
he was on light duty afterwards.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 
Vet. App. 477, 485-86 (1999).  If the claimant does not meet 
this initial burden, the appeal must fail because, in the 
absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that the claim of 
service connection for a left knee disorder is not well 
grounded.  Instability of the left knee was noted at the time 
of the veteran's pre-induction examination in September 1965, 
and he says that he injured the knee during training in 1966, 
thereby aggravating the pre-existing condition.  However, 
when he was examined for service separation in November 1967, 
his lower extremities were found to be normal, 
notwithstanding the fact that he checked a box on an 
associated form indicating a history of a "trick" or locked 
knee.  In view of the normal findings at separation, the 
presumption of aggravation does not apply.  See, e.g., Hunt 
v. Derwinski, 1 Vet. App. 292, 296-97 (1991) (claimant was 
not entitled to the presumption of aggravation under 
circumstances where there was no evidence showing that his 
knee condition worsened during service relative to a pre-
service injury).  What is even more dispositive in this case, 
however, is the fact that no competent evidence has been 
presented to link a current left knee disorder to service.  
Even assuming the veteran's pre-existing left knee disorder 
underwent a worsening during service, there is nothing in the 
record to show that the problems he suffers now are in any 
way related to those past difficulties.  As a lay person, the 
veteran is not competent to proffer opinions on matters 
pertaining to medical causation, and in the absence of 
competent nexus evidence, his claim cannot properly be 
considered well grounded.  Cf. Chelte v. Brown, 10 Vet. 
App. 269 (1997) (the presumption of aggravation, standing 
alone, is insufficient to make a claim well grounded in the 
absence of competent medical evidence of a current disability 
and causal link to service, or evidence of chronicity or 
continuity of symptomatology).

Where, as here, evidence has not been submitted sufficient to 
make a claim well grounded, the Board does not have 
jurisdiction to act.  Boeck, 6 Vet. App. at 17 (1993).  The 
appeal must therefore be denied.


ORDER

Service connection for a left knee disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

